Citation Nr: 1312633	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  05-37 028	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for post traumatic stress disorder from November 20, 2008 to February 27, 2012?

2.  Entitlement to a rating in excess of 20 percent for lumbar shell fragment wound residuals. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted entitlement to service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective October 15, 2003.  That rating decision also entitlement to a compensable rating for lumbar shell fragment wound residuals.  

In June 2008, the RO increased the evaluation for posttraumatic stress disorder to 50 percent, effective October 15, 2003.

The appellant and his spouse presented testimony at a Travel Board hearing chaired by the undersigned in November 2008.  A transcript of the hearing is associated with the Veteran's claims folder.

In June 2009, the Board denied entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder from October 15, 2003, and entitlement to a compensable rating for a lumbar shell fragment wound with residuals.

The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011, memorandum decision, the Court vacated the Board's decision and remanded the case for readjudication consistent with its decision.

In February 2012, the Board granted a 70 percent rating for posttraumatic stress disorder to 70 percent for the period between October 15, 2003 and November 19, 2008.  It denied entitlement to a 100 percent rating for that term.  The Board further assigned a 20 percent rating for lumbar shell fragment wound residuals.  The Board remanded the claims of entitlement to a higher rating for posttraumatic stress disorder from November 20, 2008, and entitlement to an increased rating for lumbar shell fragment wound residuals to the RO, via the Appeals Management Center (AMC).  

In February 2012, the AMC effectuated the Board's decision.  

In January 2013, the AMC increased the rating for posttraumatic stress disorder to 100 percent, effective February 27, 2012; and indicated that a 70 percent rating was in effect prior to this date.  The Board has therefore characterized the issue on appeal as what evaluation is warranted for post traumatic stress disorder from November 20, 2008 to February 27, 2012.


FINDING OF FACT

On March 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.  

In the present case, when he was notified of his February 2013 increased rating for PTSD, the appellant was given the option of indicating satisfaction with his ratings and withdrawing any remaining issues that had been remanded to the AMC by the Board.  In March 2013, the appellant signed and submitted the Appeals Satisfaction Notice form, indicating that he was satisfied and wished to withdraw any remaining issues that had been remanded to the AMC by the Board.  The Board received this notice on March 19, 2013.  The appellant has thus withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


